DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11, and 14 of U.S. Patent No. 10,499,330. Although the claims at issue are not identical, they are not patentably distinct from each other because many of the limitations of the claims are similar as the claims in the patent.
Regarding Claim 1, the pending claim teaches a direct current (DC) power supply comprising an output configured to be coupled by a power cable to a radio; and processing circuitry coupled to the DC power supply and configured to:
set a first voltage level provided at the output;
set the radio to operate with constant power consumption;
receive a first current level provided at the output;
set a second voltage level provided to the output;
receive a second current level provided to the output; and

The claim in the patent teaches a method, comprising:
setting a first voltage level provided to a cable;
operating a radio, coupled to the cable, with constant power consumption;
measuring a first current level provided to the cable;
setting a second voltage level provided to the cable;
measuring a second current level provided to the cable; and
determining a first resistance of the cable using the first voltage level, the second voltage level, the first current level, and the second current level.
The similarities between the claims are very many as there may be a difference between the claims being that the pending claim teaches an output instead of a cable. However, considering that the output is coupled by a power cable, there are similarities there also making the only difference in the pending claim a DC power supply. The same applies to claim 7, which is equally similar to claim 1 for the same reasons as stated above.
Claim 2 is the same as claim 2 of the patent.
Claim 3 is the same as claim 3 of the patent.
Claim 4 is the same as claim 4 of the patent.
Claim 5 is the same as claim 5 of the patent.
Claim 6 is the same as claim 7 of the patent.
Claim 8 is the same as claim 2 of the patent.
Claim 9 is the same as claim 9 of the patent.

Claim 10 is the same as claim 10 of the patent.
Claim 11 is the same as claim 11 of the patent.
Claim 12 is the same as claim 14 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EUGENE YUN/Primary Examiner, Art Unit 2648